Filed 2/17/15 P. v. Favano CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                            B254369

                   Plaintiff and Respondent,                           (Los Angeles County
                                                                       Super. Ct. No. VA132373)
         v.

ANTHONY F. FAVANO,

                   Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Michael A. Cowell, Judge. Affirmed as modified.

         Sarah A. Stockwell, under appointment by the Court of Appeal, for Defendant
and Appellant.

         Kamala D. Harris, Attorney General, Gerald E. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Steven D. Matthews and
J. Michael Lehmann, Deputy Attorneys General, for Plaintiff and Respondent.


                                                  **********
         Defendant Anthony F. Favano was convicted of four counts of second degree
commercial burglary (Pen. Code, § 459; counts 1, 2, 4 & 5) and one count of forgery
(§ 476; count 3). The trial court found that defendant had served four prison priors.
(§ 667.5, subd. (b).) Defendant was sentenced to a total of seven years in prison,
consisting of the upper term of three years on count 1, with the remaining counts to run
concurrently, and four years for the prison priors. Defendant’s sole contention on
appeal is that his sentence on the forgery count should be stayed (rather than ordered to
run concurrently) pursuant to section 654. Respondent concedes the error, and we
agree.
         Given the limited scope of this appeal, we only briefly summarize the evidence at
trial. On October 18, 2013, defendant tried to cash a forged check in a Bell Gardens
branch of Chase bank. On October 21, 2013, defendant attempted to cash a forged
check in a Chase bank in Montebello. Later that same day, he attempted to cash a
forged check in a Citibank in Bell Gardens. Later still, he attempted to cash a different
forged check at the Montebello Chase bank. The Chase teller called police, and
defendant was arrested. Most of the checks were not made payable to defendant.
Defendant testified that he knew the payees designated on the checks, and had
accompanied them to the banks to have the checks cashed.
         During closing argument, the prosecutor argued that the forgery count “goes to
the possession of the forged checks. It goes to the possession of the forged check in
Montebello. It can go to the possession of the forged check at the Citibank. And it can
also go to the possession of the forged check at the Chase Bank . . . .” When sentencing
defendant, the trial court did not make any findings as to whether defendant’s conduct
constituted a single act under Penal Code section 654.
         Penal Code section 654 precludes multiple punishments for a single act or
indivisible course of conduct punishable under more than one criminal statute. If all of
the offenses are incident to one objective, the court must punish the defendant under the
provision that provides for the longest potential term of imprisonment, but may not
impose sentence for more than one offense. (People v. Perez (1979) 23 Cal.3d 545,


                                             2
551; see also § 654, subd. (a).) Respondent concedes that the “forgery and the
burglaries were part of the same transaction, i.e., [defendant] entered the banks in an
attempt to cash the forged checks . . . .” Finding that respondent’s concession is well
taken, we remand with instructions to stay defendant’s sentence on count 3, and as so
modified, we affirm the judgment.
                                     DISPOSITION

       The judgment is affirmed, as modified. The superior court is directed to stay the
sentence on count 3 under Penal Code section 654, and to prepare an amended abstract
of judgment, and forward a certified copy of the same to the Department of Corrections
and Rehabilitation.


                                                 GRIMES, J.


       We concur:
                      BIGELOW, P. J.




                      RUBIN, J.




                                            3